Citation Nr: 1813378	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-27 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for degenerative changes of the first metatarsal of the left foot prior to July 23, 2014 and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel

INTRODUCTION

The Veteran honorably served on active duty in the United States Army from September 1978 to September 2002.  He was awarded the Meritorious Service Medal and the Army Commendation Medal. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of a U.S. Department of Veterans Affairs (VA) Regional Office (RO) (mailed in October 2011), which continued the Veteran's noncompensable disability rating for degenerative changes of the first metatarsal of the left foot.  The appellant timely appealed the decision with a notice of disagreement received by VA in April 2012.  After the RO issued a statement of the case in May 2014, the appeal was perfected with the appellant timely filing a substantive appeal in July 2014.

During the pendency of the appeal, in a June 2015 rating decision, the RO increased the Veteran's left foot disability rating to 10 percent effective July 23, 2014.

The appellant testified before the undersigned Veterans Law Judge at an April 2017 videoconference hearing.  A hearing transcript has been associated with the claims file and reviewed.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before it can adjudicate the issue on appeal.

The latest VA podiatry examination was conducted in September 2014.  Since then, the Veteran testified at the April 2017 Board hearing that his disability has been worsening, to include need injections.  VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity.  Accordingly, the Veteran should be afforded a new VA examination to determine the current severity of the degenerative changes of the first metatarsal of the left foot.  38 C.F.R. § 3.327(a).

Additionally, on remand, any other outstanding, pertinent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding, pertinent VA treatment records.  As many attempts should be made as necessary to obtain those records, to include requesting a specific negative response if no records are located.  The appellant is to be notified of any unsuccessful effort to obtain outstanding VA and private testament records in order to allow the appellant the opportunity to obtain and submit those records for 
VA review.  Moreover, notify the appellant that he may submit VA Forms 21-4142 and 21-4142a to authorize any private medical provider to disclose and release to VA information on his treatment, and then request those medical records from the private medical provider(s).  Additionally, notify the appellant that he may submit any relevant VA and private treatment records in his possession to VA.

2.  After all development has been completed and returned from step 1 above, schedule the Veteran for an examination as to assess the current severity of the degenerative changes of the first metatarsal of the left foot.  The examination should be conducted in accordance with the current disability benefits questionnaire or examination worksheet. 

3.  After all development has been completed and returned from all steps above, if any benefit sought remains denied, then issue a supplemental statement of the case with consideration to all pertinent evidence, and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and arguments on any matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999) (per curiam).

Remanded claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the U.S. Court of Appeals for Veterans Claims (CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C. § 7252, only a Board decision is appealable to the CAVC.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2017).

